Citation Nr: 1413454	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-18 857A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fungal rash of the bilateral feet.

4.  Entitlement to service connection for headaches currently claimed as head injury residuals, to include migraines. 

5.  Entitlement to service connection for a low back disability currently claimed as a low back condition with arthritis, pain, swelling, and stiffness.

6.  Entitlement to service connection for a fungal rash of the bilateral feet.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for residuals from a right eye injury.

9.  Entitlement to service connection for a skin rash. 

10.  Entitlement to service connection for residuals of a left ankle injury.

11.  Entitlement to service connection for a bilateral foot disability. 

12.  Entitlement to service connection for a heart disease, claimed as pulmonary heart condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to July 1989, December 1990 to July 1991, and from December 1995 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 Rating Decision and an April 2009 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the documents contained therein are either duplicative or not relevant to the issues on appeal.

The issues of entitlement to service connection for headaches, a back disability, residuals of a left ankle injury, a bilateral foot disability, and heart disease, claimed as pulmonary condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2003 Rating Decision, the RO denied a service connection claim for headaches, to include as due to an undiagnosed illness; the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the June 2003 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches, to include as due to an undiagnosed illness and currently claimed as head injury residuals, to include migraines.

3.  In a June 2003 Rating Decision, the RO denied a service connection claim for a back disability, to include as due to an undiagnosed illness; the Veteran did not perfect an appeal of that decision, and the decision became final.

4.  Evidence received since the June 2003 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for back muscle pain, due to an undiagnosed illness, currently claimed as a low back condition with arthritis, pain, swelling, and stiffness.

5.  In a June 2003 Rating Decision, the RO denied a service connection claim for a fungal rash of the bilateral feet; the Veteran did not perfect an appeal of that decision, and the decision became final.

6.  Evidence received since the June 2003 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a fungal rash of the bilateral feet.

7.  There has been no demonstration by competent medical, nor credible and competent lay, evidence of record that the Veteran's hypertension is related to active duty.  

8.  The evidence is at least in relative equipoise that the Veteran's current right eye disability is related to an in-service injury. 

CONCLUSIONS OF LAW

1.  The June 2003 Rating Decision, which denied the Veteran's claim of entitlement to service connection for headaches, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The June 2003 Rating Decision, which denied the Veteran's claim of entitlement to service connection for back disability, to include as due to an undiagnosed illness, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for back muscle pain, due to an undiagnosed illness, currently claimed as a low back condition with arthritis, pain, swelling, and stiffness.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The June 2003 Rating Decision, which denied the Veteran's claim of entitlement to service connection for a fungal rash of the bilateral feet, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a fungal rash of the bilateral feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

8.  Resolving all doubt in favor of the Veteran, the criteria for establishing service connection for a right eye disability have been met.  38 U.S.C.A. §§1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.309(d), 3.311 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in letters issued May 2007, July 2007, and July 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for service condition for each of his claims. The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that no further action pursuant to Bryant is necessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, a transcript from the February 2014 hearing, and statements from the Veteran, his fellow servicemen, his wife, and his representative.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claims for service connection for headaches, a back disability, and a fungal rash of the bilateral feet were previously denied in June 2003.  The June 2003 Rating Decision became final because the Veteran did not perfect his appeal.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103  (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen his previously-denied claims for service connection for headaches, a back disability, and a fungal rash of the bilateral feet in June 2008.  An April 2009 Rating Decision declined to reopen the claims.  The Veteran appealed, and the RO again declined to reopen the claims in a March 2010 Statement of the Case.  Then, in an August 2013 Supplemental Statement of the Case, it appears that the RO reopened the Veteran's claims, but denied service connection.  Regardless of whether the RO reopened the Veteran's claims, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes several statements submitted to VA in May 2012 from the Veteran's fellow servicemen.  

First, the statements all report that the Veteran has suffered with migraines or headaches since service.  The statement from fellow service member J.M. specifically states that he remembered the Veteran complaining of headaches during service.  The Board finds that this evidence is new and material because it is evidence that the Veteran suffered from headaches during service, which is information that was not available at the time of the June 2003 denial.  This evidence also pertains to the reason for the denial of the Veteran's claim for headaches, namely, that the headaches were not present in service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for headaches will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Next, the statements also provide insight into the chronicity of the Veteran's back disability; the statements report that the fellow servicemen have witnessed the Veteran suffering from back pain since he was in service.  The Board finds that this is also new and material evidence because it is evidence that the Veteran suffered from back pain during and since service, which is information that was not available at the time of the June 2003 denial.  This evidence also pertains to the reason for the denial of the Veteran's claim for a back disability, specifically, the claim was denied because the RO found no evidence in the service treatment records that the Veteran had incurred the back disability in service or that it had been aggravated therein.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a back disability will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, with regard to the Veteran's fungal rash of the bilateral feet, all of the statements submitted indicate that the Veteran has suffered with the bilateral foot rash since service.  The Board finds that this is evidence is new and material because it is evidence of continued symptomatology of the Veteran's bilateral foot rash since service that was not available at the time of the June 2003 denial; and it also pertains to the reason for the denial of the Veteran's claim for bilateral foot rash, namely, that Veteran has suffered from a foot rash since service.  Thus, it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a fungal rash of the bilateral feet will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II. Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Hypertension
 
Certain chronic diseases, such as cardio-vascular disease (including hypertension), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

The Veteran contends that this hypertension is related to active duty.  Specifically, he claims that the showing of elevated blood pressure readings during service indicates that his hypertension is related to his service.  

Service treatment records show that the Veteran had elevated blood pressure readings in November 1977, when his blood pressure was measured at 150/80, 140/80, and 140/80 on November 16, November 17, and November 18, respectively.  Then, in November 1979, the Veteran complained of chest pains and his blood pressure was 150/100.  Finally, in October 1984, the Veteran's blood pressure was recorded as 130/86, 120/72, and 115/82.  

The Veteran was afforded a VA examination for his hypertension in June 2007.  The examiner reviewed the claims file and indicated that the Veteran had a diagnosis of hypertension since 2001, and that the Veteran was being treated with medication to control his hypertension.  The Veteran's blood pressure was recorded as 149/85, 145/97, and 142/98.  The examiner opined that the Veteran's hypertension is less likely than not caused by or a result of high blood pressure readings during service.  The examiner identified the blood pressure elevations and he explained that in 1987, elevated blood pressure readings were recorded at the time of "a concurrent illness."  He also explained that multiple other records were normal, when the Veteran was not ill, and the routine examinations revealed blood pressures in the 120's/70's-80's.  He also noted that a cardiac echo obtained from the Fayetteville VA showed mild left ventricular hypertrophy.  He went on to opine that if the Veteran had hypertension dating back to the 1970's or 1980's that was untreated, the degree of left ventricular hypertrophy would have been expected to be greater.  He also stated that the Veteran has had significant weight gain since separation from service, which "could easily account for onset of hypertension."  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hypertension was less likely as not related to his service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history.  In determining that it was less likely as not that the Veteran's hypertension was related to service, the examiner specifically noted the elevated blood pressure readings during service and explained why the Veteran's current hypertension is not related to those readings.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  In light of the support the examiner gave for his opinion, the Board finds that the opinion does contain sufficient rationale and that it is probative in adjudicating the claim of service connection.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service elevated blood pressure readings and his current hypertension.   

As the Veteran has been diagnosed with hypertension, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2013), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2013) for his bilateral hearing loss.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, while the Veteran can competently report that he had elevated blood pressure readings during service, an actual diagnosis of hypertension requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).
  
Moreover, whether symptoms, or in this case, elevated blood pressure readings, the Veteran experienced in service or following service are in any way related to his current hypertension requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current hypertension is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current hypertension is not competent medical evidence, as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a hypertension in service, and there is no competent and credible evidence indicating hypertension manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current hypertension is related to his period of service, to include the elevated blood pressure readings recorded during service.  Accordingly, service connection for hypertension is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Right eye disability

The Veteran seeks service connection for a right eye disability on a direct basis; he contends his right eye disability is a result of an injury he incurred while playing basketball during service.

Service treatment records indicate that the Veteran was injured while playing basketball in December 1981.  Treatment records show that he went to the emergency room, and he continued to seek treatment for the days following the incident.  During treatment, he complained of blurred and double vision.  A treatment note from January 1982 indicates that the treating physician found the Veteran's "orbital blowout" to be "resolving nicely."  Given this evidence, the Board concedes an in-service injury to the right eye.  

The Board notes, however, that service treatment records are otherwise negative for complaints, diagnoses, or treatment for any other ear problems or tinnitus, specifically.  However, service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

The Veteran was provided a VA examination in August 2007.  The examiner noted the in-service injury.  The examiner indicated that he "suspected" an orbital fracture to the right eye due to trauma; he also diagnosed the Veteran with high myopia in both eyes, incipient cataracts in both eyes, and lattice degeneration of the right eye.  He stated that the lattice degeneration of the right eye was more likely from the high myopia and not from the past orbital trauma.  He went on to opine that there is no residual orbital fracture of the right eye that causes visual impairment or disability; he stated that there was no pain, diplopia, or ocular motility deviation noted in the examination.  

Then, in July 2010, the Veteran's private optometrist submitted a statement that described the Veteran's intermittent blurred vision in his right eye.  The physician stated that the Veteran has experienced these symptoms in the right eye since the blunt trauma he experienced in 1981, and that the symptoms have worsened in the past two years.  The physician noted that the external ocular examination was normal for both eyes, and the intraocular pressures were also normal for both eyes.  However, the internal ocular examination was normal for the left eye, but the internal ocular examination of the right eye revealed an area of old inactive "Choroid Retinal Scarring" in the "interior quadrant and vitreous traction in the temporal quadrant" of the right eye.  He also stated that the right macula had pigmentary changes.  He indicated that the refraction revealed high myopia for both eyes; the "best corrected visual acuities were 20/30-2 for the right eye and 20/20 for the left eye."  He opined that it is more likely than not that the Veteran's "reduced visual acuity in the right eye after trauma sustained in 1981."  

The Veteran was afforded a second VA examination for his eye disability in July 2011.  Upon examination, the examiner found that both eyes had normal fuduscopic examination findings, and that there was no diplopia present.  He found no difference between the visual acuity of the right and left eyes.  He also found no physical findings of abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, and residuals of eye injury, lagophthalmos, symblepharon, ptosis, and eyelash or eyebrow loss.  He stated that there was no evidence of ocular residuals from previously noted "suspected" right orbital blowout fracture.  
The Board finds that the competent evidence of record is at least in relative equipoise that the Veteran has a right eye disability that is related to the blunt force trauma he incurred in service.  Where the evidence supports the claim or is in relative equipoise, the appellant prevails.  Reasonable doubt is resolved in favor of the Veteran, and service connection for a right eye disability is warranted.  38 U.S.C.A. 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for headaches, including as due to an undiagnosed illness and currently claimed as head injury residuals, to include migraines, has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for a back disability, including as due to an undiagnosed illness, currently claimed as a low back condition with arthritis, pain, swelling, and stiffness, has been received; the appeal is granted to this extent. 

New and material evidence to reopen a claim of entitlement to service connection for a fungal rash of the bilateral feet has been received; the appeal is granted to this extent.

Service connection for hypertension is denied. 

Service connection for a right eye disability is granted.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for service connection for headaches; a low back disability; body rash and fungal rash of the bilateral feet; residuals resulting from a left ankle injury, to include arthritis of the ankles; a bilateral foot disability, to include arthritis; and heart disease, claimed as a pulmonary condition.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

Headaches and Back Disability

The Veteran seeks service connection for headaches, including as due to an undiagnosed illness, and currently claimed as head injury residuals, to include migraines.  The Veteran's service treatment records indicate that the Veteran was diagnosed with tension headaches in 1990-1991, while he was serving on active duty.  The Veteran has submitted statements from several fellow servicemen who attest to the fact that he experienced headaches during service, and that he still suffers from them today.  

The Veteran also seeks service connection for a back disability, including as due to an undiagnosed illness, currently claimed as a low back condition.  He claims that the disability was incurred during his service on "jump status" when he was performing a training operation.  He complains of pain, swelling, and stiffness, and reports that he has been diagnosed with arthritis.  Service records from February 1986 indicate that the Veteran complained of back pain after exercise.  Statements submitted by the Veteran and his fellow servicemen indicate that the Veteran has suffered from back pain since service.  

Given this evidence, the Board finds that a VA examination is required to determine whether the Veteran's headaches are related to his period of service, to include the 1990-1991 diagnoses of tension headaches.  Another VA examination is necessary to determine whether the Veteran's back disability is related to his period of service, to include the back pain he suffered from in service and the many parachute jumps he completed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Skin Rash

The Veteran contends that he is entitled to service connection for a skin rash on his body and a fungal rash of his bilateral feet; in particular, he claims that he first incurred both rashes while in service.  Indeed, service treatment records indicate that the Veteran was seen for a skin rash while on active duty in August 1979.  

The Veteran was afforded a VA examination for this disability in February 2009.  At that time, the examiner opined that the Veteran's current skin rash of his body and feet is not etiologically related to the rash he experienced in service.  Specifically, the examiner stated that the skin rash for which the Veteran is seeking service connection is a "common treatable skin rash."  He went on to state that there was no "inherent" relationship between the tinea versacolor the Veteran experienced in service and his current skin rash "other than fungus is always present on our skin and it is an opportunistic infection of the skin."  Thus, the VA examiner declined to provide a positive nexus between the Veteran's in-service occurrence of the skin rash on his body and feet and the current skin rash on the basis that this particular rash is always present on skin.

However, despite the VA examiner's contentions, tinea versicolor is a disability for VA purposes (Diagnostic Codes 7806, 7813), and thus the Board finds that the February 2009 VA examiner's opinion is not adequate for purposes of adjudicating this claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, a new VA examination is required in order to determine the etiology of the Veteran's current skin rash on his body and his feet.

Residuals of a Left Ankle Injury and Disability of the Bilateral Feet

The Veteran contends that he is entitled to service connection for residuals of a left ankle injury and a bilateral foot disability, to include arthritis due to injuries he sustained in service.  Specifically, he claims that he participated in 64 parachute jumps and that the force of landing that many times caused his current ankle disability, including arthritis and a bilateral foot disability.  The Veteran concedes that he injured his ankle in a motor vehicle accident that occurred before he entered service.  

The Veteran was afforded a VA examination in February 2009 in conjunction with his claims for service connection for the residuals of his left ankle injury, to include arthritis and his bilateral foot disability.  The examiner found that any treatment the Veteran sought during service resolved the Veteran's issue because the records show that he was only treated once for a foot injury while in service, in November 1982.  Thus, the examiner opined that it is less likely than not that the Veteran's current left ankle disability and claimed bilateral foot disability are related to any in-service injury.  However, it is not clear from the record whether the examiner took into account the Veteran's many parachute jumps and the injury he reports occurred while he was in the field, for which he never sought treatment.  Dalton v. Nicholson, 12 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that a new VA examination is necessary in order to fairly decide the merits of the Veteran's claims.

In order to make an accurate assessment of the Veteran's entitlement to service connection, it is necessary to have a medical opinion discussing whether the Veteran's left ankle disability had its onset in service or was aggravated therein, based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  Likewise, an opinion is required regarding the Veteran's claimed bilateral foot disability; the examiner shall provide an opinion as to whether the Veteran has a current bilateral foot disability that was caused by or related to the Veteran's period of active service.  In rendering each opinion, the examiner should consider the Veteran's lay statements regarding report of in-service injury, including his reports regarding his many parachute jumps.  


Heart Disease 

The Veteran contends he is entitled to service connection for heart disease, claimed as a pulmonary condition.  Specifically, he claims that he was misdiagnosed in service and that misdiagnosis led to the development of his current coronary artery disease (CAD).  The Veteran was afforded a VA examination in May 2011 to evaluate his heart disease.  At that time, the examiner conceded his current diagnosis of CAD, but he opined that it is less likely than not that the Veteran's current heart disease is related to service.  Specifically, he stated that the Veteran's 1979 diagnosis of costochonditis was not related to his later diagnosis of CAD.  He did not, however, provide any rationale to explain why the Veteran's diagnosis of costochonditis in service is not etiologically related to his current diagnosis of CAD.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As noted above, the VA examiner did not provide a rationale for his opinion as to the etiology of the Veteran's current heart disease.  Accordingly, the Board finds that the VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As such, the Board finds that a new examination is necessary in order to properly adjudicate the Veteran's claim for service connection for a heart disease.  The examiner shall provide a medical opinion concerning whether the current CAD is attributable to service, with consideration given to the service treatment records indicating that there were in-service complaints of chest pains and a diagnosis of costochonditis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his headaches, back disability, skin disability, left ankle disability, bilateral foot disability, and heart disease.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file. If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's headaches are related to his period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches arose during service or is otherwise related to any incident of service, to include the Veteran's treatment for tension headaches during service in 1990-1991.  The examiner is directed to the lay evidence, including statements from the Veteran and his fellow servicemen, regarding the onset and continuity of the Veteran's headaches.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion as to whether the Veteran's back disability is related to his period of service.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability arose during service or is otherwise related to any incident of service, to include the Veteran's complaints of and treatment for back pain in February 1986.  The examiner is directed to the lay evidence, including statements from the Veteran and his fellow servicemen, regarding the onset and continuity of the Veteran's back pain.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA skin examination to obtain a medical opinion as to whether his current skin disability is related to his period of service, to include the skin rash present on his body and on his feet.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disability arose during service or is otherwise related to any incident of service, to include August 1979 treatment for a fungal infection.  The examiner is directed to the lay evidence, including statements from the Veteran and his fellow servicemen, regarding the onset and continuity of the Veteran's skin rashes.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle or bilateral foot disorder found on examination.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.

The examiner is directed to identify any musculoskeletal problems present in the Veteran's left ankle and bilateral feet.  Then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) any current left ankle disability or bilateral foot disability arose or was aggravated during service, or is otherwise related to any incident of service, to include the Veteran's November 1982 treatment for a left ankle injury, the Veteran's reports of injuries for which he did not seek treatment, and and his competent and credible statements regarding the large number of parachute jumps he completed during service.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disorder found on examination.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with conducting the examination of the Veteran.  All testing deemed necessary shall be undertaken, and the results should be reported in detail.

The examiner is directed to identify all heart pathology found to be present.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner is requested to offer an opinion with supporting analysis as to whether it is at least as likely as not that any heart disorder found on examination is caused by or related to service.  

In doing so, the examiner must acknowledge the service treatment records, specifically, the Veteran's 1979 diagnosis of costochonditis.  The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

7.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


